     Michael J. Gearin, WSBA # 20982                      Honorable Christopher M. Alston
1    David C. Neu, WSBA # 33143                           Chapter 11
     Brian T. Peterson, WSBA # 42088                      Hearing Location: Seattle, Rm. 7206
2    K&L GATES LLP                                        Hearing Date: Friday, December 7, 2018
     925 Fourth Avenue, Suite 2900                        Hearing Time: 9:30 a.m.
3    Seattle, WA 98104-1158                               Response Date: November 30, 2018
     (206) 623-7580
4

5

6
                                 UNITED STATES BANKRUPTCY COURT
7
                                 WESTERN DISTRICT OF WASHINGTON
8                                           AT SEATTLE

9    In re:                                               Case No. 16-11767-CMA

10   NORTHWEST TERRITORIAL MINT, LLC,                     REPLY DECLARATION OF MARK
                                                          CALVERT IN SUPPORT OF FEE
11                                  Debtor.               APPLICATIONS OF CHAPTER 11 TRUSTEE
                                                          AND TRUSTEE’S PROFESSIONALS
12
              Mark Calvert declares as follows:
13
              1.     I am the Chapter 11 Trustee of Northwest Territorial Mint, LLC (“NWTM” or
14
     “Debtor”). I am over eighteen (18) years of age and I am competent in all ways to testify. Unless
15
     otherwise stated herein, the following declaration is based on my personal knowledge. I submit this
16
     Declaration in Support of the Trustee’s First Application for Compensation (Dkt. No. 1926) (the
17
     “Trustee Application”); the First Application for Compensation of Cascade Capital Group LLC as
18
     Accountants for the Chapter 11 Trustee (Dkt. No. 1924) (the “Cascade Application”); and K&L
19
     Gates LLP Application for Compensation (Dkt. No. 1928) (the “K&L Gates Application,” and
20
     together with the Trustee’s Application and the Cascade Application, the “Fee Applications”).
21
              2.     On April 1, 2016, the Debtor filed its chapter 11 petition commencing this case. The
22
     Court ordered my appointment as chapter 11 Trustee on April 11, 2016.
23
              3.     This Declaration addresses concerns raised in Response of Counsel for the Official
24
     Unsecured Creditors’ Committee to Fee Applications of Trustee and Trustee’s Professionals (Dkt.
25
     No. 1943) (“Committee Counsel Fee Response”) and unsworn letters submitted to the Court by
26
     REPLY DECLARATION OF MARK CALVERT IN                                           K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                   925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 1                                           SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
                                                                              TELEPHONE: (206) 623-7580
     501981820 v8                                                              FACSIMILE: (206) 623-7022

 Case 16-11767-CMA          Doc 1950     Filed 12/04/18     Ent. 12/04/18 22:05:49      Pg. 1 of 22
1    creditors John Peterson, and Bill Hanson which appear to be intended as responses to the Fee

2    Applications. 1

3            A.        The Complexities of this Bankruptcy Case.

4            4.        It is an understatement to say that this case has been challenging. Prior to the filing of

5    the bankruptcy case, the custom minting aspects of Northwest Territorial Mint’s business, while

6    generating quality and valued products, were unprofitable, without necessary financial oversight

7    tools, and were subject to extremely poor management practices. NWTM was the subject of

8    investigations and lawsuits by multiple regulatory agencies, including the Equal Opportunity

9    Commission (employee discrimination and harassment) and state regulatory agencies

10   (environmental contamination) that asserted tens of millions of dollars of claims against the

11   company. Additionally, there are more than three thousand creditors who filed claims in this case in

12   amounts in excess of $83 million. The vast majority of creditors are customers whose orders have

13   not been fulfilled or whose stored or leased inventory has been consumed or transferred by the

14   Debtor prior to my appointment.

15           5.        My efforts to help provide a return to creditors was made even more difficult by the

16   incredibly poor state of the Debtor’s financial records and controls. In particular, I learned that the

17   Debtor had not prepared financial statements for at least five years; the Debtor had not prepared tax

18   returns for at least five years; there were no inventory controls in place for precious metals; there

19   was no inventory of precious metals; there was no cost accounting and no understanding by

20   management of whether individual customer orders were profitable; there was no cash management

21   system in place; there was no forecasting of monthly sales, working capital requirements, or

22   1
      A third unsworn letter was filed with the Court by Joshua Gibbons. Mr. Gibbons is not a creditor
     or party in interest, and lacks standing as he has no pecuniary interest in the dispute. In re Fondiller,
23
     707 F.2d 441, 442 (9th Cir. 1983) (“Only those persons who are directly and adversely affected
24   pecuniarily by an order of the bankruptcy court have been held to have standing to appeal that
     order”). Furthermore, Mr. Gibbons, a blogger, does not offer admissible evidence relevant to the
25   Court’s inquiry. His letter is full of factual inaccuracies, hearsay, innuendo, and irresponsible
     speculation.
26
     REPLY DECLARATION OF MARK CALVERT IN                                                K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                        925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 2                                                SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
     501981820 v8                                                                   FACSIMILE: (206) 623-7022

 Case 16-11767-CMA            Doc 1950      Filed 12/04/18      Ent. 12/04/18 22:05:49       Pg. 2 of 22
1    profitability; and the business and financial records of the Debtor that did exist were in disarray. The

2    Debtor’s lack of financial records and controls meant that this case required that I employ an

3    extraordinary amount of financial accounting resources, and utilize the assistance and financial

4    accounting resources of my firm, Cascade Capital Group for that purpose.

5            6.     I was forced to construct a financial reporting system for the Mint’s business and

6    reconstruct historical financial records. I immediately implemented a day-by-day cash flow tracking

7    and reporting system in order to manage the cash needs of the business, and I created a cost

8    accounting system for the business in order to confirm the profitability of all aspects of the custom

9    minting and manufacturing business.

10           7.     At the outset of the case, I determined that there appeared to be significant quantities

11   of precious metal inventory that had not been accounted for by the Debtor. Creditors and the

12   creditors committee urged me to investigate whether there was missing precious metal inventory.

13   Cascade assisted me in my efforts to secure all inventory that was on hand at the time of my

14   appointment, to account for the inventory, and to conduct a detailed accounting for storage inventory

15   held by the Debtor. Pictures were taken of every vault, safe, shelf and box of precious metals. In

16   total, I believe that thousands of pictures were taken documenting the precious metals that existed

17   when I took over the estate. We also retained video of the vaults during the inventory process.

18           8.     As a result of this detailed and significant body of work, I confirmed that there is

19   more than $13.8 million in missing precious metal inventory, including approximately $5 million of

20   missing storage inventory, approximately $1.1 million of inventory that was the consigned property

21   of a custom metal customer, approximately $540,000 of precious metal inventory provided by

22   customers to complete custom orders, and approximately $1.8 million in missing gold sent to the

23   Mint’s Federal Way, Washington facility in October, 2015 to be exchanged for Canadian gold maple

24   leafs, all of which totals approximately $13.8 million.

25

26
     REPLY DECLARATION OF MARK CALVERT IN                                            K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                    925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 3                                            SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
                                                                               TELEPHONE: (206) 623-7580
     501981820 v8                                                               FACSIMILE: (206) 623-7022

 Case 16-11767-CMA         Doc 1950      Filed 12/04/18        Ent. 12/04/18 22:05:49    Pg. 3 of 22
1            B.     Financial Circumstances of the Estate at the Time of My Appointment.

2            9.     At the time of my appointment, the estate had approximately one thousand dollars in

3    its bank accounts and limited current assets with which to satisfy its considerable operating

4    expenses. The estate was not remotely capable of fulfilling outstanding customer orders, which

5    totaled approximately $25.5 million dollars. I concluded that an immediate shutdown would not

6    result in any distribution to creditors of the case, and that only through the restructuring of the

7    business and preservation of the enterprise value of the company would the estate bring any return to

8    creditors. If the assets of the bankruptcy estate had been liquidated at the time of my appointment,

9    the estate would have been administratively insolvent. I prepared a liquidation analysis assessing the

10   expected financial results of a liquidation as of August 31, 2016. A copy of that analysis is attached

11   hereto as Exhibit A. In part due the disputes regarding ownership of significant assets of the estate,

12   and the high costs that would have been incurred in a winddown of the business, the liquidation

13   analysis disclosed that the estate would be administratively insolvent. Only administrative creditors,

14   principally administrative wind down expenses of employees, landlords and professionals would

15   have received any distribution from the estate and those administrative creditors would not have

16   been paid in full. The anticipated results of a liquidation of the assets of the estate were discussed in

17   detail with the Committee. Based upon the fact that unsecured creditors would not receive any

18   dividend in a liquidation, the Committee and I focused on whether the business of the debtor could

19   be reorganized so as to bring a return to creditors.

20           C.     My Efforts to Reorganize the Debtor and Drive a Return to Creditors.

21           10.    Certain parties have argued that services performed by me and my professionals that

22   related to the creation of a draft plan of reorganization did not provide benefit to the estate. I

23   prepared the plan believing that reorganization was feasible. My decision to work to reorganize the

24   company and seek to confirm a reorganization was supported by the Committee and other creditors

25   that I consulted with. In fact, the Committee demanded that a draft plan be prepared in the Fall of

26   2016. My work, and the work of my professionals as it relates to the preparation of the plan of
     REPLY DECLARATION OF MARK CALVERT IN                                              K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                      925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 4                                              SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
     501981820 v8                                                                 FACSIMILE: (206) 623-7022

 Case 16-11767-CMA          Doc 1950      Filed 12/04/18      Ent. 12/04/18 22:05:49        Pg. 4 of 22
1    reorganization should not be judged with the benefit of 20-20 hindsight, and should instead

2    recognize the anticipated value of the services at the time they were performed.

3            11.    The success of this case has always depended upon the preservation and realization of

4    the enterprise value of the minting operations of the bankruptcy estate. From the time I was

5    appointed through the Spring of 2017, my efforts were singularly focused on this goal, with the aim

6    being to reorganize the Debtor’s business. My evaluation of the estate’s potential enterprise value

7    led to the conclusion that the estate’s business as a going concern was worth approximately $14

8    million.

9            12.    I concluded that a reorganization would be challenging. Nevertheless, I identified a

10   number of cost-cutting measures and ultimately determined that the Debtor’s underlying business

11   enterprise value was significant and warranted an attempt at reorganizing the business for the benefit

12   of creditors. Based on my assessment, I determined that a successful reorganization or sale as a

13   going concern that resulted in a distribution to unsecured creditors was reasonably likely.

14           13.    I immediately undertook a number of cost-cutting measures. I ceased the Debtor’s

15   bullion operations, reduced employee numbers by over 50 people in the first 30 days, closed the

16   Debtor’s Federal Way and Auburn, Washington offices, and consolidated the Debtor’s

17   manufacturing operations to Dayton, Nevada and Green Bay, Wisconsin. In addition, I located and

18   sold the assets of the Debtor’s Tomball, Texas facility for $1 million. In February 2017, I obtained

19   Court approval to engage Bill Atalla as CEO for the Company. Mr. Atalla’s primary responsibility

20   was to grow sales.

21           14.    In April of 2017, the Company suffered extremely poor sales. This was surprising to

22   me and the rest of the company management. The month of April is usually a strong month for

23   custom minting sales due to college and university customer orders. The anticipated sales orders did

24   not occur due to a variety of circumstances. The unexpected poor sales results for April 2017 caused

25   me to believe that cash flow could become a serious problem. Based on the daily cash flow, it

26   became clear that the estate needed more working capital. Thus, I refunded the distribution made to
     REPLY DECLARATION OF MARK CALVERT IN                                           K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                   925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 5                                           SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
                                                                              TELEPHONE: (206) 623-7580
     501981820 v8                                                              FACSIMILE: (206) 623-7022

 Case 16-11767-CMA         Doc 1950      Filed 12/04/18     Ent. 12/04/18 22:05:49      Pg. 5 of 22
1    Cascade Capital Group in December back to the estate to help resolve the cash flow shortfall. In

2    addition I lined up DIP financing and factored the AR to buy time to sell the business as a going

3    concern. At that point, I shifted my focus from a reorganization to marketing efforts for a sale as a

4    going concern. A list of approximately fifty potential purchasers was assembled by my financial

5    consultants, Cascade Capital Group and, with the assistance of Cascade, I solicited offers to

6    purchase the company over a several month period.

7            15.    With the assistance of my professionals, I performed the analysis of issues necessary

8    to formulate a reorganization plan, including the assessment of operational, financial and tax related

9    issues relevant to a plan. At the time that the work related to the plan of reorganization was

10   performed, I thought it was likely that the plan was achievable and that it would be presented to the

11   Court. I determined, however, that I could not file the plan until the litigation with Medallic Art

12   Company, LLC was resolved. I subsequently delayed the filing of the plan due to the unexpected

13   results from the business operations during the Spring of 2017.

14           16.    I consistently communicated with the Official Unsecured Creditors’ Committee (the

15   “Committee”), keeping it advised as to important issues and developments in the case and consulting

16   with the Committee regarding key decisions. I attended Committee meetings at the invitation of the

17   Committee to make presentations about case progress and objectives. The Committee was

18   consistently supportive of my decision to attempt to preserve the enterprise value of the business

19   rather than shut it down. In fact, the Committee was insistent on a reorganization as they knew that

20   there was no recovery for unsecured creditors without it.

21           D.      Bill Hanson Letter Dated November 20, 2018.

22           17.    Mr. Bill Hanson alleges that the creditors in this case never received any reports. This

23   is not a true statement. I filed monthly operating reports throughout the case, prepared detailed

24   schedules of the Debtor’s assets and liabilities, and filed numerous pleadings in this Bankruptcy

25   Case that informed the Court and parties in interest of my efforts in this case. Moreover, I made

26   approximately 15 presentations to the Committee at its scheduled meetings. At those presentations, I
     REPLY DECLARATION OF MARK CALVERT IN                                            K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                    925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 6                                            SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
                                                                               TELEPHONE: (206) 623-7580
     501981820 v8                                                               FACSIMILE: (206) 623-7022

 Case 16-11767-CMA         Doc 1950      Filed 12/04/18      Ent. 12/04/18 22:05:49       Pg. 6 of 22
1    always presented a substantial amount of financial information and analyses to the members of the

2    Committee on the physical inventory as of the date of my appointment, information being produced

3    to the FBI, cash flow, operating results of the business if sales levels could be achieved, and what the

4    value of the business could be if sales could be grown. In addition, I informed the Committee with

5    respect to my efforts to pursue litigation against Ms. Erdmann, and my efforts to respond to

6    informational requests made by the United States Government. The following is a sample of agenda

7    items from some of the meetings:

8                   •   Year to date day by day cash flow and cash balance of $1.5 million

9                   •   Meeting with the FBI

10                  •   Company payment of Diane American Express bills

11                  •   Bank Data Base on hold / Need additional bank statements

12                  •   Todd Tracy Retainer Hearing

13                  •   Release of Customer Inventory hearing held

14                  •   Storage Customers

15                  •   Lease Inventory Customers

16                  •   Move from Federal Way to Kent

17                  •   Motion to accept Dayton Lease

18                  •   Tomball Settlement

19                  •   Wisconsin Operations

20                  •   EEOC claims / Settlement / culture change / leadership training

21                  •   State of Nevada Department of EPA on compliance matters

22                  •   Medallic Status

23                  •   Legal team focus going forward

24                  •   Review of Core Operations and profitability

25                  •   Key Operational Matters to completion of the propose plan

26                  •   Review of Proof of Claim Analysis
     REPLY DECLARATION OF MARK CALVERT IN                                             K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                     925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 7                                             SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
     501981820 v8                                                                FACSIMILE: (206) 623-7022

 Case 16-11767-CMA            Doc 1950       Filed 12/04/18   Ent. 12/04/18 22:05:49      Pg. 7 of 22
1                   •   Status of Cohen matters

2                   •   Claim Determination for voting and distribution purposes

3                   •   Plan of Reorganization Structure

4                   •   Proposed Restructuring Plan

5                   •   Review of Financial Model of the reorganization

6                   •   Proposed Time line (subject to resolution of Medallic)

7                   •   Claw back actions analysis

8    In addition, the following is a sample of schedules I provided for the meetings:

9                   •   Cash Flow YTD and projected to December 31, 2016

10                  •   Meeting with FBI Agenda

11                  •   American Express Pivot Table

12                  •   Storage Customer Summary

13                  •   Lease Termination Claims Summary

14                  •   Motion to Accept Dayton Lease

15                  •   Tomball Settlement

16                  •   EEOC Settlement

17                  •   State of Nevada Settlement

18                  •   Medallic Response file with the court

19                  •   Review of Profitability YTD

20                  •   Review of Proof of Claim Analysis

21                  •   Reorganization Structure

22                  •   Financial Model / Presentation via "Go to Meeting"

23                  •   Claw back Analysis

24           18.        Mr. Bill Hanson also alleges that I did not account for storage inventory held by the

25   Debtor upon my appointment, stating that “creditors have no idea what existed in the vaults at the

26   time of the initiation of the BK.” This is not true. I fully accounted for inventory on hand, and I
     REPLY DECLARATION OF MARK CALVERT IN                                                 K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                         925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 8                                                 SUITE 2900
                                                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 623-7580
     501981820 v8                                                                    FACSIMILE: (206) 623-7022

 Case 16-11767-CMA             Doc 1950      Filed 12/04/18     Ent. 12/04/18 22:05:49        Pg. 8 of 22
1    prepared a detailed accounting of storage inventory on hand. That storage inventory was presented to

2    the Court in connection with the Trustee’s multiple motions to return storage inventory to customers

3    and the voluminous and detailed supporting evidentiary declarations.

4            19.     Mr. Bill Hanson also alleges that no reorganization plan was presented to creditors.

5    This is false. With the assistance of my counsel, I prepared, a draft plan of reorganization that was

6    presented to the Unsecured Creditors Committee at its meeting on November 29, 2016. This is

7    evidenced by my time entries, and the time entries of K&L Gates LLP, submitted in connection with

8    our respective fee applications.

9            E.      Letter from John Peterson Dated November 25, 2018.

10            20.    Mr. Peterson’s unsworn letter to the Court contains some of the allegations that

11   appear in the Hanson letter. Mr. Peterson makes statements that are not based on his personal

12   knowledge. In addition, Mr. Peterson argues that he has requested he would like a “receipt” for his

13   individual losses in the case. I have made it clear in filings in this Court that this case is

14   administratively insolvent and that unsecured creditors will not receive any money on their claims. I

15   can confirm by this Declaration that no distribution will be made to unsecured creditors. It is

16   unnecessary for me to send thousands of individualized “receipts” to individual creditors in this case

17   confirming their losses; the foregoing statement in this Declaration should be sufficient.

18           F.      Letter from Joshua Gibbons Dated November 27, 2018.

19           21.     Mr. Gibbons is not a creditor of the estate. He apparently attempted to artificially

20   create creditor status by placing an order with the Debtor shortly before the Debtor filed for

21   bankruptcy. Based on my review of the Debtor’s order records, Mr. Gibbons placed a purchase order

22   on March 30, 2016, two days before the Debtor’s petition date. The order was for 2 1/10th ounce war

23   pennies, for approximately $2.60 each. The order was never accepted by the estate. Mr. Gibbons sent

24   in a “money order” that was returned unnegotiated on or about April 13, 2016.

25

26
     REPLY DECLARATION OF MARK CALVERT IN                                               K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                       925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 9                                               SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
     501981820 v8                                                                  FACSIMILE: (206) 623-7022

 Case 16-11767-CMA          Doc 1950       Filed 12/04/18      Ent. 12/04/18 22:05:49        Pg. 9 of 22
1            G.     The Committee Counsel’s Fee Response.

2            22.    Committee Counsel references the submission of Paula and Richard Pehl (Dkt. No.

3    1901), and an email it received from David James. The David James provides no substantive basis

4    for objection to payment of my fees and expenses. It only expresses Mr. James desire that my fees

5    and those of Cascade should not be paid. The excerpts from the Pehl submission are inaccurate and

6    untruthful. The Court has already reviewed the Paula and Richard Pehl submission and raised

7    concerns with respect to Trustee’s administration of the so-called “China dies.” Those concerns were

8    addressed in the declarations submitted at Docket Numbers 1915-1918 which I incorporate by

9    reference. In addition, I have sought, and expect to file shortly, a supplemental declaration from Ms.

10   Jennifer Baker further addressing the Court’s questions regarding Ms. Baker.

11           23.    Committee Counsel specifically takes issue with the time spent cooperating with

12   requests from the FBI suggesting that those efforts benefitted only the FBI. The United States

13   Government issued at least 10 subpoenas from April of 2016 to August of 2018 compelling my

14   production of numerous documents and the FBI made other detailed informational requests of me

15   throughout the case. The requests were expansive in nature requiring a broad amount of information,

16   that took me and my staff a considerable amount of time to respond to. The requested information

17   required searches of the data base, searches of certain emails, recovery of records of all bullion

18   transaction, production of records of all customer order, production of recordings all security tapes

19   etc. I had a legal obligation to comply with the government’s subpoenas. The materials that I

20   produced were business records that I had in my custody or materials I created in the course of my

21   investigation of the financial affairs of the debtor. In short, the fees incurred in the category “Fraud

22   Analysis” were incurred in performance of my statutorily-mandated or other legal duties, and I

23   believe that I should be compensated for them regardless of whether they provided a direct, tangible,

24   monetary benefit to this estate.

25           24.    I pursued litigation against Ross Hansen and Diane Erdmann because I believed that

26   those efforts were necessary to preserve the value of the business and estate assets. I filed a motion
     REPLY DECLARATION OF MARK CALVERT IN                                             K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                     925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 10                                            SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
     501981820 v8                                                                FACSIMILE: (206) 623-7022

Case 16-11767-CMA          Doc 1950      Filed 12/04/18      Ent. 12/04/18 22:05:49       Pg. 10 of 22
1    to hold Mr. Hansen in contempt in response to Hansen’s efforts to destroy my efforts to preserve the

2    Debtor’s business. Mr. Hansen communicated with employees postpetition in an attempt to persuade

3    them to “walk out” and tried to convince one employee to, among other things, sabotage valuable

4    machinery and software belonging to the estate. I did not see how I could stand by without taking

5    action to curtail Ross Hansen’s efforts to sabotage the estate’s business. I consulted with the

6    Committee about my intentions to file a motion with the Court holding Mr. Hansen in contempt. The

7    Committee supported my efforts. Although the Court did not hold Mr. Hansen in contempt, the

8    Court cautioned Hansen regarding his actions. Ultimately, the motion some beneficial effect I

9    curtailing Mr. Hansen’s obstructive actions as, at least to my knowledge, he ceased his contacts with

10   employees and did not seek to have equipment of the business destroyed again.

11           25.    The Committee Counsel expresses concern regarding fees is the “Trustee v.

12   Erdmann” and “American Express Fraudulent Transfer Action” billing categories of my counsel,

13   K&L Gates, LLP. At the time the fees in both categories were incurred, I believed that they were

14   likely to benefit the estate and were reasonable and necessary to incur in the course of my

15   obligations as Trustee. The fees in the “Trustee v. Erdmann” category were not limited to an

16   evidentiary hearing on the source of the advance fee deposit paid to the Tracy Law Group. The issue

17   of the source of gold coins liquidated to fund the advance fee deposit came up mere weeks into the

18   proceeding. Diane Erdmann testified at trial that the bag of gold that was taken to the Seattle Coin

19   Shop for liquidation contained more than the $100,000 of gold that the Coin Shop purchased.

20   Rather, it contained approximately $200,000 in gold. Accordingly, my investigation encompassed

21   not only the source of the gold sold to the Coin Shop, it also encompassed the source of disposition

22   of significantly more precious metal as I knew that there was additional unaccounted for metal.

23   Moreover, given the stage of the bankruptcy, my investigation was by necessity a broad inquiry into

24   Diane Erdmann’s role at the company and how the company managed and tracked bullion.

25           26.    With respect to the American Express Fraudulent Transfer Action, Committee

26   Counsel raises concern that Ms. Erdmann is effectively destitute and no ability to satisfy a judgment.
     REPLY DECLARATION OF MARK CALVERT IN                                            K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                    925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 11                                           SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
                                                                               TELEPHONE: (206) 623-7580
     501981820 v8                                                               FACSIMILE: (206) 623-7022

Case 16-11767-CMA         Doc 1950      Filed 12/04/18     Ent. 12/04/18 22:05:49       Pg. 11 of 22
1    The veracity of this observation is questionable, given large sales of hundreds of thousands of dollars

2    in bullion by Ms. Erdmann over the course of the case. See Dkt. No. 1053. Also, the benefit of

3    obtaining a judgment against Ms. Erdmann is not limited to the ability to recover against her. Given

4    Ms. Erdmann’s transfers of assets, the judgment allows me to evaluate and pursue potential sources

5    of recovery other than Ms. Erdmann. One additional source of recovery for the estate is the precious

6    metals that was seized by the King County Sheriff to which Ms. Erdmann claims ownership.

7            27.    Committee Counsel argues that I may obtain a windfall by receiving compensation

8    twice for the same services, once in the Trustee Application and again in the Cascade Application.

9    Committee Counsel suggests that an unspecified amount of Cascade’s billings are actually Trustee

10   services that should be included in the Trustee Application and be subject to the Section 326 cap on

11   the Trustee’s fees. The Committee Counsel’s assertion, which fails to cite any specific examples of

12   objectionable entries is inaccurate. I have taken painstaking efforts to properly segregate my time for

13   services provided as Trustee from time for financial services provide by Cascade. During the

14   Court’s hearing of October, 2017, the Court raised this issue and I revised the billings from my prior

15   time to move substantial amounts of time from the Cascade application to the Trustee application.

16           28.    The Cascade Capital fees are for financial services. As explained above, my efforts in

17   this case required an unusual amount of accounting and financial expertise that necessitated my use

18   of Cascade Capital Group to provide those services. Additionally, the services provided by Cascade

19   were cost effective compared to other firms that would have required large deposits and the rates per

20   hour would be much higher.

21           29.    Committee Counsel has questioned whether the fees of Ms. Chappel and Ms. Gilmore

22   should be in the Trustee Application rather than the Cascade Application. Cascade Capital Group

23   utilized junior level support for its accounting and financial services, just as any accounting firm

24   would under the circumstances. Contrary to the assertion of Committee Counsel, both Ms. Gilmore

25   and Ms. Chappel have education and experience in providing financial and accounting services and

26   are well qualified to provide the supporting services they did provide. Ms. Chappel worked at
     REPLY DECLARATION OF MARK CALVERT IN                                             K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                     925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 12                                            SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
     501981820 v8                                                                FACSIMILE: (206) 623-7022

Case 16-11767-CMA          Doc 1950      Filed 12/04/18     Ent. 12/04/18 22:05:49       Pg. 12 of 22
1    Cascade as an intern, while she completed here studies at the University of Washington and has

2    since been hired by a major accounting firm. Ms. Gilmore, prior to being hired by Cascade Capital,

3    graduated from the University of Washington with a BA in accounting and started work with

4    Cascade thereafter. She passed her CPA exam in the fall of 2017 and her CPA credentials were

5    finalized and sent to her on February 1, 2018.

6            I declare under penalty of perjury under the laws of the United States that the foregoing is

7    true and correct to the best of my knowledge.

8            EXECUTED this 4th day of December 2018 at Sonoma, California.

9

10                                                 /s/ Mark Calvert
                                                   Mark Calvert
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     REPLY DECLARATION OF MARK CALVERT IN                                            K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                    925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 13                                           SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
                                                                               TELEPHONE: (206) 623-7580
     501981820 v8                                                               FACSIMILE: (206) 623-7022

Case 16-11767-CMA          Doc 1950     Filed 12/04/18      Ent. 12/04/18 22:05:49      Pg. 13 of 22
                                       CERTIFICATE OF SERVICE
1
             The undersigned declares as follows:
2
            That she is a paralegal in the law firm of K&L Gates LLP, and on December 4, 2018, she
3    caused the foregoing document to be filed electronically through the CM/ECF system which caused
     Registered Participants to be served by electronic means, as fully reflected on the Notice of
4    Electronic Filing.
5            I declare under penalty of perjury under the laws of the State of Washington and the United
     States that the foregoing is true and correct.
6
             Executed on the 4th day of December, 2018 at Seattle, Washington.
7

8                                                        /s/ Denise A. Lentz
                                                         Denise A. Lentz
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     REPLY DECLARATION OF MARK CALVERT IN                                          K&L GATES LLP
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11                                  925 FOURTH AVENUE
     TRUSTEE AND TRUSTEE’S PROFESSIONALS- 14                                         SUITE 2900
                                                                          SEATTLE, WASHINGTON 98104-1158
                                                                             TELEPHONE: (206) 623-7580
     501981820 v8                                                             FACSIMILE: (206) 623-7022

Case 16-11767-CMA         Doc 1950     Filed 12/04/18     Ent. 12/04/18 22:05:49      Pg. 14 of 22
              EXHIBIT A




Case 16-11767-CMA   Doc 1950   Filed 12/04/18   Ent. 12/04/18 22:05:49   Pg. 15 of 22
Case 16-11767-CMA   Doc 1950   Filed 12/04/18   Ent. 12/04/18 22:05:49   Pg. 16 of 22
Case 16-11767-CMA   Doc 1950   Filed 12/04/18   Ent. 12/04/18 22:05:49   Pg. 17 of 22
Case 16-11767-CMA   Doc 1950   Filed 12/04/18   Ent. 12/04/18 22:05:49   Pg. 18 of 22
Case 16-11767-CMA   Doc 1950   Filed 12/04/18   Ent. 12/04/18 22:05:49   Pg. 19 of 22
Case 16-11767-CMA   Doc 1950   Filed 12/04/18   Ent. 12/04/18 22:05:49   Pg. 20 of 22
Case 16-11767-CMA   Doc 1950   Filed 12/04/18   Ent. 12/04/18 22:05:49   Pg. 21 of 22
Case 16-11767-CMA   Doc 1950   Filed 12/04/18   Ent. 12/04/18 22:05:49   Pg. 22 of 22
